Fourth Court of Appeals
                                San Antonio, Texas
                                        April 6, 2018

                                    No. 04-17-00774-CV

                                   Judy MILLSPAUGH,
                                         Appellant

                                             v.

              BULVERDE SPRING BRANCH EMERGENCY SERVICES,
                                Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-21767
                        Honorable Karen H. Pozza, Judge Presiding


                                      ORDER


        The Appellant’s Motion to Extend Time to File Reply Brief is hereby GRANTED. Time
is extended to April 16, 2018.



                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court